Exhibit 10.4 ESCROW AGREEMENT THIS ESCROW AGREEMENT (this “ Agreement ”) is made as of [], 2013, by and among Paulson Capital Corp., an Oregon corporation (“ Paulson ”) and Sichenzia Ross Friedman Ference LLP, with an address at 61 Broadway, New York, New York 10006 (the “ Escrow Agent ”). Capitalized terms used but not defined herein shall have the meanings set forth in that certain form of Subscription Agreement, annexed hereto as Schedule I, as amended or supplemented from time-to-time, including all attachments, schedules and exhibits thereto (the “Subscription Agreement”). W I T N E S S E T H: WHEREAS, Paulson desires to sell (the “
